860 So. 2d 20 (2003)
Randall FOTI and Deborah Foti, etc., Petitioners,
v.
CITRUS COUNTY, Florida, etc., et al., Respondents.
No. 5D03-2216.
District Court of Appeal of Florida, Fifth District.
October 17, 2003.
Clarification Denied November 21, 2003.
Clark A. Stillwell of Brannen, Stillwell & Perrin, P.A., Inverness, for Petitioners.
Michele L. Slingerland, Assistant County Attorney, Inverness, for Respondents.
PLEUS, J.
The instant petition for writ of certiorari is denied because it seeks a second appeal and because the petitioners have failed to establish that the trial court departed from the essential requirements of law or applied the wrong law. See Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885 (Fla.2003).
PETITION DENIED.
THOMPSON and PALMER, JJ., concur.